






Exhibit 10.4




[intca01a03a01a04a02.jpg]


July 1, 2015
Renée J. James
Dear Renée:
As President of Intel Corporation and a key Executive Office partner, you have
played a critical leadership and transformation role at Intel. We value your
leadership and the dedication you have demonstrated over the years, and are
saddened to learn of your desire to retire from Intel and pursue CEO
opportunities outside Intel. I appreciate your willingness to delay your
departure briefly to allow for a smooth leadership transition.
In recognition of your critical role and importance to Intel, your willingness
to postpone your departure, and in return for your promises in this Transition
Agreement (“Agreement”) and the Release attached to it, Intel Corporation
(“Intel” or the “Company”) is offering you a transition payment and continued
employment, sabbatical and benefits as described below. By signing this
agreement, you and Intel (the “Parties” and each, a “Party”) agree as follows:
1)
Transition Period. From now through January 29, 2016 (“Transition Period”) you
will continue as President reporting to Brian Krzanich. During the Transition
Period you will continue to oversee Intel for Good and will focus on winding
down the Executive Office and transitioning your current duties as requested by
Brian. It is expected that your job duties during the Transition Period will
engage at least fifty percent (50%) or more of your average level of services
prior to the Transition Period. In addition to these job duties, your primary
focus will be on your external job search. Your attendance in the office shall
be at your discretion and consistent with performing your remaining duties. You
are expected to abide in all material respects with all Company policies during
the Transition Period. During your Intel employment, you will continue to
receive your regular base pay, Annual Performance Bonus (APB), Quarterly
Performance Bonus (QPB), equity vesting, vacation accrual and employee benefits,
subject to the terms and conditions of the applicable plans and programs. You
will not be eligible for a Focal grant or pay increase in January 2016. The
Transition Period and associated pay and benefits contained in this paragraph 1
and paragraph 2, below are in addition to anything of value to which you are
already entitled, including but not limited to those benefits under Intel’s Rule
of 75 retirement plans.



2)
Sabbatical and Time off during Transition Period. While you will remain employed
and providing services to the Company until your Separation Date (as defined
below), the Parties acknowledge that your last day in the office will be
November 25, 2015. As part of this Agreement, Intel will allow you to take a
paid sabbatical, vacation and holidays from November 26, 2015 through January
29, 2016. In order to allow you time for an external job search and to attend to
personal matters, you may also use any accrued but unused vacation time and
personal days as needed prior to November 26, 2015.














1



--------------------------------------------------------------------------------






3)
Separation Date and Payment of Accrued Salary. Your last day of employment with
Intel (“Separation Date”) will be the earlier of (a) January 29, 2016, (b) the
date that Intel, in its discretion, terminates your employment with Cause (as
defined below) or (c) the date that you voluntarily terminate your employment
with Intel. Intel will pay you all accrued salary earned through the Separation
Date, subject to payroll deductions and required withholdings.



4)
Transition Payment. Provided that you remain employed through the end of the
Transition Period and you timely sign and do not revoke the Release (attached
hereto) on or after the Separation Date, Intel agrees to pay you a special
Transition Payment in the gross amount of Four Million Dollars ($4,000,000.00),
less applicable tax withholdings. This Transition Payment will be paid within
two payroll periods following the date the Release becomes effective and
irrevocable, provided that in no event will such payment be made later than
March 15th of the calendar year following the year in which your Separation Date
occurs.



5)
Health Coverage. Your group health coverage will terminate on the last day of
the month in which your employment ends. At that time, you will be eligible to
continue group health insurance benefits at your own expense under the terms and
conditions of the applicable benefit plan, federal COBRA law and/or, if
applicable, state insurance laws.



6)
Termination for Cause. In the event that Intel terminates your employment for
Cause (as defined below) prior to the end of the Transition Period, you will be
eligible for all accrued salary earned through the Separation Date, as well as
any earned APB and QPB bonuses, subject to the terms and conditions of the
applicable benefit plans and programs. You will not be eligible for the
Transition Payment as described in paragraph 4.

For purposes of this Agreement, “Cause” means a good faith determination by the
CEO with approval from the Board of Directors that your employment be terminated
for only one of the following reasons (1) commission of an act of material fraud
against Intel; (2) willful refusal or willful failure to comply in a material
respect with any reasonable and lawful written directive of the CEO or of
Intel’s Board of Directors; (3) conviction of, guilty plea or “no contest” plea
to a felony or to a misdemeanor involving moral turpitude (where moral turpitude
means so extreme a departure from ordinary standards of honesty, good morals,
justice or ethics as to be shocking to the moral sense of the community); (4)
willful failure or willful refusal to comply in any material respect with the
non-solicitation, non-disparagement or confidentiality provisions to which you
have agreed to be bound; (5) willful and gross misconduct in connection with the
performance of your duties; (6) willful and improper disclosure of confidential
information or violation of material Intel policy (which has been previously
made available to you) or Code of Conduct; (7) willful breach of fiduciary duty
to Intel; (8) failure to cooperate with Intel in any investigation or formal
proceeding; or (9) being found liable in a Securities and Exchange Commission
enforcement action, in each case (with the exception of (1), (3) and (9) above
after the receipt of written notice from Intel’s CEO and your failure to cure
(if curable) within thirty (30) days of your receipt of the written notice,
provided that Intel must provide you with at least thirty (30) days to cure and
if you cure, Cause shall not exist under any otherwise applicable section in
this paragraph.
7)
Your Voluntary Termination of Employment Prior to End of Transition Period. In
the event that you voluntarily terminate your employment prior to the end of the
Transition Period (including by electing to terminate your employment by
retiring effective an earlier date), you will be eligible for all accrued salary
earned through the Separation Date, as well as any earned APB and QPB bonuses,
subject to the terms and conditions of the applicable benefit plans and
programs. In addition, Intel will pay you a pro-rata share of the Transition
Payment described in paragraph 4 based on the months you served in the
Transition Period. Payment of this pro-rata share of the Transition Payment will
be conditioned on you signing and not revoking the Release.



The pro-rata share of the Transition Payment will be subject to applicable tax
withholdings, and will be paid within two payroll periods following the date the
Release becomes effective and irrevocable, provided that in no event will such
payment be made later than March 15th of the calendar year following the year in
which your Separation Date occurs.















2



--------------------------------------------------------------------------------




8)
Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of Intel’s
Rule of 75 retirement benefits (as those retirement benefits exist as of the
effective date of this Agreement and as provided to you in writing as of that
time) for which you are eligible under the standard plans and any other benefit
that has vested under the express terms of a written Company benefit plan.



9)
409A treatment. You and Intel intend that any amounts payable under this
Agreement shall either be exempt from or comply with Code Section 409A so as not
to subject you to payment of additional tax, penalty or interest imposed under
that section and all regulations, guidance and other interpretive authority
issued thereunder.



10)
Communications Plan and Farewell Events. You and Intel will in good faith confer
on a plan regarding the timing and content of the announcement of your plans to
depart from Intel. The timing of any public or broadly disseminated
communication internally or externally describing your transition or departure,
including any required securities filing, must be mutually agreed upon by you
and Intel, as well as the portion of such communications describing your
transition or departure. Richard Taylor will work with you to organize farewell
events to celebrate your accomplishments at Intel.



11)
Service on Outside Boards. During the Transition Period you shall devote your
full business efforts and time to the job duties described in paragraph 1 and to
your external job search. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities, as long as
they do not materially interfere with your job. During the Transition Period,
any outside activities, including serving on a Board of Directors, must be in
compliance with Intel’s Code of Conduct. Intel shall consider any request by you
to serve on a company’s Board of Directors in good faith, and approval for your
service on a Board of Directors for any entity that does not substantially
compete with Intel’s business shall not be unreasonably withheld.



12)
Return of Company Property. Within five (5) business days following the
Separation Date, you agree that you will make a good faith effort to return to
Intel (or with respect to electronically stored information, to destroy or
delete) any and all Intel property (files, documents, laptop(s), tablet(s),
smart phone(s), keys, credit cards etc.) and any and all Intel confidential
information and property in your possession or electronically stored by you. You
further agree that you will not delete or destroy any information that you are
obligated to preserve pursuant to any preservation request that you have
received from Intel’s counsel or court order about which you have previously
been made aware of. You agree to participate in an exit interview with Intel’s
General Counsel or his designee. Intel acknowledges that your laptop is owned by
you and that you have no obligation to return said property.



13)
Consult with Counsel/Knowing and Voluntary Agreement. You have been advised in
writing by this Agreement to consult with an attorney before signing this
Agreement. You acknowledge that you are knowingly and voluntarily signing this
Agreement.



14)
Miscellaneous. This Agreement and its Release constitute the complete, final and
exclusive agreement between the Parties regarding compensation and benefit
arrangements in connection with your termination of employment. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained within it, and it supersedes any other such
promises or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized representative of
Intel. This Agreement will bind both Parties’ heirs, personal representatives,
successors and assigns, and will inure to the benefit of both Parties plus their
heirs, successors and assigns. If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable, in whole or
in part, that determination will not affect any other provision and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement is entered into under Oregon law. It is not an
admission of fault or liability by either you or Intel.



15)
Expiration of Agreement. This Agreement shall expire if it is not signed by you
and returned to Matt Smith on or before July 1, 2015.








3



--------------------------------------------------------------------------------




Renée J James                    Date


/s/ Renée J. James                July 01, 2015            




INTEL CORPORATION                Date        


By:    /s/ Richard Taylor            July 01, 2015            
Richard Taylor
SVP, Director of Human Resources
    


Release









































4



--------------------------------------------------------------------------------




Release
(To be signed on or after the Separation Date)
In exchange for the sufficient consideration offered by each Party to this
Release Agreement (“Release”), including the Transition Payment as described in
paragraph 4 and if applicable the pro-rated Transition Payment described in
paragraph 7 of the Transition Agreement (“Agreement”) between Renée J. James
(“you”) and Intel Corporation (“Intel” or the “Company”), the terms of which the
underlying Agreement are incorporated herein by reference, and provided you
signed that Agreement, you and your heirs, executors, agents and assigns,
forever release Intel and its directors, officers, employees, subsidiaries, and
representatives from any and all claims, liabilities, obligations, suits, and
actions, whether known or unknown, accrued or not accrued, that arise out of or
are in any way related to events, acts, conduct, or omissions occurring prior to
the date you sign this Release. This Release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with
Intel, your resignation, or the termination of your employment; (2) claims under
federal, state, or local laws such as Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Uniformed Services Employment and Reemployment Rights
Act, the National Labor Relations Act (“NLRA”), the Equal Pay Act of 1963, the
Fair Labor and Standards Act of 1938 (“FLSA”), the Oregon Family Leave Act,
Oregon statutes dealing with discrimination and retaliation in employment (e.g.,
ORS Chapters 654, 656, 659, and 659A) and wages and hours (e.g., ORS Chapters
652 and 653) and the California Fair Employment and Housing Act, the California
Labor Code, the California Constitution (all as amended); and (3) all common
law, tort, contract, wage, tax, benefit, attorneys’ fees or other claims.
You further represent that you have filed no lawsuits of any kind against Intel
or any related entity or individual. This Release includes a release of claims
of discrimination or retaliation on the basis of workers’ compensation status,
but does not include workers’ compensation claims. Nothing in this Release shall
be construed to release (i) any rights or obligations arising out of the
Agreement or the Indemnification Agreement entered into by and between you and
Intel, (ii) your entitlement to any and all benefits under Intel’s Rule of 75
retirement plans, (iii) any of your rights in and to your Intel equity awarded
pursuant to the Rule of 75, and subject to the terms and conditions of the
relevant Intel Equity Incentive Plans, the particular Notice of Grant for each
grant, and the particular grant agreement linked to the Notice of Grant,
including the restrictions that arise from your status as one of Intel’s Top 50
highest paid officers for the current period, including without limitation, your
right to sell or hold your equity, and information rights regarding your Intel
equity, if any, or (iv) your rights in and to any employee retirement plans to
the fullest extent provided for in the plans. Also excluded from this Release
are any claims which by law cannot be waived in a private agreement between
employer and employee, including future claims such as claims for breach of this
Agreement.
Release of Unknown Claims. You acknowledge that there may exist claims or facts
in addition to or different from those that are now known or believed by you to
exist. You acknowledge that you have read and understand Section 1542 of the
California Civil Code which states: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby relinquish all
rights and benefits under that section and any other similar law of any state or
jurisdiction dealing with the release of unknown claims. Each Party agrees that
this release is fairly and knowingly made.
Additional Release Exclusions/Employee Protections. Nothing in this Release or
any other part of this Agreement limits your rights to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission ("EEOC") or any state or local fair employment practices agency or to
provide information to the Securities and Exchange Commission. However, you
hereby waive any right to recover money or other relief should the EEOC or
another agency or any individual pursue a claim on your behalf.











5



--------------------------------------------------------------------------------




Time To Consider and Revoke/Knowing and Voluntary Agreement. You acknowledge
that: (a) you have had at least twenty-one (21) days from the date you received
the Agreement and this Release to consider this Release (although you may choose
to sign the Release at any time on or after your Separation Date); (b) you have
seven (7) days after you sign this Release to revoke it (“Revocation Period”);
and (c) this Release will not be effective until you have signed it and returned
it to Matt Smith in Intel’s Human Resources Department and the Revocation Period
has expired (the “Effective Date”). You acknowledge that you are knowingly and
voluntarily signing this Release.
Miscellaneous. You acknowledge that the consideration described in paragraph 4
and if applicable paragraph 7of the Agreement is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised in writing by this Release to consult with an attorney prior to
signing this Release. The Agreement and this Release are entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained in them and together they supersede any other such oral
promises or representations. If there is any conflict between the Agreement and
the Release, the Release shall control. This Release may not be modified or
amended except in a writing signed by both you and a duly authorized
representative of Intel. This Release will bind both Parties’ heirs, personal
representatives, successors and assigns, and will inure to the benefit of both
Parties plus their heirs, successors and assigns. If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision, and the provision in question
will be modified by the court so as to be rendered enforceable. This Release
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the state of Oregon.
If this Release is acceptable to you, please sign below on or after the
Separation Date and return the original to Matt Smith in Human Resources No
Later than the 21st day after your Separation Date.


Accepted and Agreed:




Renée J James
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
INTEL CORPORATION
 
Date
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Richard Taylor
 
 
 
SVP, Director of Human Resources
 
 
 



    
    





6

